UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6963



RAYMON REDMON HARMON, JR.,

                                               Plaintiff - Appellant,

          versus


MR. BERNETT, The Head Programmer at Craggy;
MR. BLAKE, Programmer at Craggy; MISS CROMER,
Programmer at Craggy,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-00-39)


Submitted:   October 26, 2000              Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymon Redmon Harmon, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Harmon, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.   Accordingly, we dismiss the

appeal on the reasoning of the district court, and deny Harmon’s

motion for appointment of counsel on appeal as moot.   See Harmon v.

Bernett, No. CA-00-39 (W.D.N.C. June 20, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2